Filed 4/15/14 Little v. Nau CA4/1
                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL - FOURTH APPELLATE DISTRICT

                                                   DIVISION ONE

                                            STATE OF CALIFORNIA

SCHERRIETO LITTLE,                                                  D063792

         Plaintiff and Appellant,                                   (Super. Ct. No. 37-2011-00087-131-
                                                                    CU-BC-CTL)
         v.

JANIS NAU, as Administrator, etc.,

         Defendant and Respondent;


         APPEAL from a judgment of the Superior Court of San Diego County, William S.

Dato, Judge. Affirmed.


         Scherrieto Little, in pro. per., for Plaintiff and Appellant.

         Kessler & Seecof, Daniel J. Kessler and Benjamin R. Seecof for Defendant and

Respondent.


         Scherrieto Little, appearing in propria persona, appeals a judgment against her,

following a bench trial on her complaint. She asserts the trial court was biased against her

and erred by failing to make specific findings. She also claims the trial court erroneously

excluded evidence at trial. We reject her contentions and affirm the judgment.
                   FACTUAL AND PROCEDURAL BACKGROUND

       Little is the daughter of Arthur L. Watson, aka Albert Odom (Watson). Watson

died in 2008. Little sued Janis Nau, the administrator of Watson's estate, alleging causes

of action for breach of contract, declaratory relief, constructive trust and unjust

enrichment.

       Little alleged that in 1984 she and her two sisters purchased a piece of property

located in San Diego (the property). Their parents co-signed the loan and title was held in

the parents' names. In 1993, Little and her husband purchased the other sisters' ownership

interest in the property. Watson later loaned Little and her husband $16,000. Little and

her husband quitclaimed the property to Watson, with Watson promising that Little and

her husband remained the true owners of the property.

       After Little and her husband repaid the loan, Little's husband asserted that he did

not want to have anything to do with the property and Watson stated he would quitclaim

the property to Little. Little claimed she did not make any attempts to have her name

added to the title because she trusted Watson. In May 2001, Watson and his wife

quitclaimed the property to Watson as his separate property. After Watson's death, Nau

sold the property. Little claimed she was entitled to 50 percent of the net sale proceeds

under a partially oral and partially written agreement with Watson.

       The matter proceeded to trial and the court heard evidence over the course of two

days. After hearing the evidence, the trial court entered a judgment in favor of Nau,

concluding that Little had "failed to present sufficient evidence regarding repayment."

The courted entered judgment for Nau and Little timely appealed. Thereafter, Nau filed a


                                               2
motion requesting that this appeal be granted preference on the ground the proceeds of the

sale of the property are the only asset of Watson's estate and that the probate proceedings

cannot be concluded until this appeal is resolved. We granted calendar preference and

expedited this appeal.

                                       DISCUSSION

       As a preliminary matter, we deem Little's claim of judicial bias to be forfeited

because she offered no analysis or citations to the record and authority of how the court

was biased against her. (Cal. Rules of Court, rule 8.204(a)(1)(C); Nelson v. Avondale

Homeowners Assn. (2009) 172 Cal. App. 4th 857, 862 (Nelson); Grant-Burton v. Covenant

Care, Inc. (2002) 99 Cal. App. 4th 1361, 1379.) The trial court had a duty to consider the

evidence, resolve evidentiary conflicts and form an opinion. (Moulton Niguel Water Dist.

v. Colombo (2003) 111 Cal. App. 4th 1210, 1220.) The fact the trial court ultimately

rejected Little's claims " 'does not amount to [improper] bias and prejudice.' " (Ibid.)

       Little asserts that the trial court committed reversible error by failing to make

specific findings. We disagree. A trial court is required to issue a statement of decision

explaining the factual and legal basis for its decision "upon the request of any party

appearing at the trial." (Code Civ. Proc., § 632.) Where, as here, the trial is not

completed within one calendar day, a request for a statement of decision must be made

within 10 days after the court announces its tentative decision. (Ibid.) Little does not

claim that she timely requested a statement of decision and we have not found such a

request in the record on appeal.




                                              3
       Where a party fails to request a statement of decision, the doctrine of implied

findings applies. (Shaw v. County of Santa Cruz (2008) 170 Cal. App. 4th 229, 267.)

Under this doctrine, we presume that the "trial court made all factual findings necessary to

support the judgment for which substantial evidence exists in the record. In other words,

the necessary findings of ultimate facts will be implied and the only issue on appeal is

whether the implied findings are supported by substantial evidence." (Ibid.)

       It is the burden of the party challenging a judgment to provide an adequate record

to assess claims of error. (Ketchum v. Moses (2001) 24 Cal. 4th 1122, 1140-1141.) Here,

the record on appeal does not contain a reporter's transcript of the trial. This is referred to

as a judgment roll appeal. (Allen v. Toten (1985) 172 Cal. App. 3d 1079, 1082-1083.) "On

such an appeal, '[the] question of the sufficiency of the evidence to support the findings is

not open.' " (Id. at p. 1082.) Instead, we presume that all findings by the trial court are

supported by substantial evidence, and we can only consider whether the judgment is

supported by the findings or whether reversible error appears on the face of the record.

(Nielson v. Gibson (2009) 178 Cal. App. 4th 318, 324-325.) These rules of appellate

procedure apply to Little even though she is representing herself on appeal. (Leslie v.

Board of Medical Quality Assurance (1991) 234 Cal. App. 3d 117, 121.) Although Little

lodged the exhibits that she presented to the trial court, these exhibits do not support

Little's claim that she had an agreement with Watson to share an equal ownership interest

in the property. On the face of this record, we find no error; we must affirm the trial

court's decision.




                                               4
      Finally, Little claims the trial court erroneously excluded evidence at trial. This

claim, however, is not supported by the record or reasoned argument and we deem it

forfeited. (Nelson, supra, 172 Cal.App.4th at p. 862.)

                                     DISPOSITION

      The judgment is affirmed. Respondent is entitled to costs on appeal.


                                                                             McINTYRE, J.

WE CONCUR:


BENKE, Acting P. J.


O'ROURKE, J.




                                             5